OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                 ©FFJCGAL BUSINESS* "                        ^sS9PQ8««\
                 STATE OF TEX&^l'l
                 PENALTY F0f^      . O* «r
                                             <%/'
                                                            02 1R
3/25/2015
                 PRIVATE USE"**                             0006557458         MAR26 20it
                                                            MAILED FROM ZIJ?£PQE 78701
BARKER, CORA BELL             Tr.Ct. NO2075S2X                                WR-83,003-01
On this day, the application for writ of habeas corpus is dismissed as moot.
                                   v' f             <' *'            Abel Acosta, Clerk

                             CORA BELL BARKER                             f
                                                     TDC# 1666355 ^^J
                                                            (^